People v Cisneros-Esteban (2020 NY Slip Op 02632)





People v Cisneros-Esteban


2020 NY Slip Op 02632


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2019-01136

[*1]People of State of New York, respondent,
vJose Cisneros-Esteban, appellant.


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Carrie A. Ciganek of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Rockland County (Kevin F. Russo, J.), dated December 11, 2018, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that he was entitled to a downward departure from his presumptive level two risk assessment is unpreserved for appellate review (see People v Gillotti, 23 NY3d 841, 861; People v Johnson, 11 NY3d 416, 421-422; People v Bigelow, 175 AD3d 1443, 1444; People v Moran, 148 AD3d 1189; People v Rodriguez, 136 AD3d 880, 881). In any event, the defendant's contention is without merit (see People v Moran, 148 AD3d at 1189; People v Rodriguez, 136 AD3d at 881).
Accordingly, we agree with the County Court's determination designating the defendant a level two sex offender.
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court